 


109 HR 3186 IH: Build Houses for Our Military’s Enlisted Servicemembers Act
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3186 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Mr. Ryun of Kansas (for himself, Mr. Al Green of Texas, Mr. Ney, Mr. Jones of North Carolina, Mr. Neugebauer, Mr. Reyes, Mr. Ortiz, and Mr. Tiberi) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To amend the Department of Housing and Urban Development Act to exclude amounts received as a military basic housing allowance from consideration as income for purposes of eligibility for federally assisted low-income housing programs. 
 
 
1.Short titleThis Act may be cited as the Build Houses for Our Military’s Enlisted Servicemembers Act or the Build HOMES Act. 
2.Exclusion of certain amounts from income for purposes of eligibility for federally assisted low-income housing programsThe Department of Housing and Urban Development Act is amended by inserting after section 12 (42 U.S.C. 3537a) the following new section: 
 
13.Exclusion of certain amounts from incomeNotwithstanding any other provision of law, amounts received by a member of the Armed Forces under section 403 of title 37, United States Code, as a basic allowance for housing shall not be treated as income for purposes of determining, for purposes of any program of the Department of Housing and Urban Development or any other agency of the Federal Government for housing assistance (including any program for grants, loans, subsidies, advances, guarantees, credits, or other financial assistance), the eligibility of the member or the member’s family, or a dependent of the member or such dependent’s family, for— 
(1)assistance under such program; or 
(2)occupancy in any dwelling unit in any building or project for which assistance under such program is provided..  
 
